Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been presented and are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an initialization module configured to pre-deploy an asset smart contract of an asset in a blockchain network in initial (claim 1);
a generating module configured to execute a token generation function of the asset smart contract, wherein the token generating function generates at least one fungible ownership token based on the ownership-ratio information (claim 1);
an executing module configured to execute a use-right issuing function of the asset smart contract, wherein the use-right issuing function transmits a use-right issuing request to request an owner to approve issue of a right to use the asset (claim 1);
issuing module performs the use-right issuing function to generate at least one non-fungible use-right token based on the ownership token and permit to set a use-right transfer condition of the at least one use-right token, and request the owner to approve the use-right transfer condition (claim 1);
the transaction module permits the asset smart contract to receive digital currency as proceeds, and transfer the use-right token from the asset smart contract to a buyer account, and set the user information to the buyer account (claim 1); 
a profit sharing module configured to calculate a profit-sharing amount of each of the at least one owner account based on the proceeds and the ownership-ratio information, and transmit the digital currency, which are equivalent to all of the at least one profit-sharing amount, to the at least one owner account, respectively (claim 1);
an authentication-side host configured to receive identity information and detect whether the identity information exists in the user information of the use-right token (claim 2);
[executing module] transmitting the use-right issuing request to at least one of the at least one owner account and a preset attorney account, to request approval of issuing the right to use the asset (in context of functionality of executing module configured to execute the user-right issuing function) (claim 3);
the token generating function is configured to detect a generation condition, and when the generation condition is satisfied, the token generating function is permitted to generate the ownership token … updates the at least one owner account and the ownership-ratio information (claim 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, “an initialization module configured to pre-deploy an asset smart contract of an asset in a blockchain network in initial” invokes 112(f) as described above. The instant Publication (hereinafter “Specification”) discloses that “the modules of the present invention can be implemented by various manners, including software, hardware or any combination thereof … one or more module of the system can be implemented by IC chip, SoC, CPLD, or FPGA (see [0030]). As such, the recited function(s) are computer-implemented functions. The Specification discloses the function of pre-deploying an asset smart contract of an asset in a blockchain network in initial in the abstract and paragraphs [0008], [0009], [0010], [0023], [0031], [0033], and [0039]. The abstract and the paragraphs, however, does not disclose how the initialization module is configured to pre-deploy an asset smart contract of an asset in a blockchain network in initial. Rather, the abstract and the paragraphs merely recite the function. 
The other claimed function(s) of claimed expression invoking 112(f) that lack algorithm include:
issuing module performs the use-right issuing function to generate at least one non-fungible use-right token based on the ownership token and permit to set a use-right transfer condition of the at least one use-right token, and request the owner to approve the use-right transfer condition (claim 1);
the transaction module permits the asset smart contract to receive digital currency as proceeds, and transfer the use-right token from the asset smart contract to a buyer account, and set the user information to the buyer account (claim 1);
a profit sharing module connected to the transaction module and configured to transmit the digital currency, which are equivalent to all of the at least one profit-sharing amount, to the at least one owner account, respectively  (claim 1) (paragraph [0028] describes this concept of transmission of the digital currency, which are equivalent to all of the at least one profit-sharing amount, to the at least owner account, respectively. While the paragraph describes how the profit-sharing amount of each of the at least one owner account based on the proceeds and the ownership-ratio information, i.e., “[f]or example, it is assumed that the digital currencies equivalent to the profit-sharing amount is 100 ETH, and the ownership ratio of one of the at least one owner account recorded in the ownership-ratio information is 2/100”, the specification does not describe how the profit sharing module transmits the digital currency to the at least one owner account, respectively. The transmitting is conceptual rather than technical description;
[executing module] transmitting the use-right issuing request to at least one of the at least one owner account and a preset attorney account, to request approval of issuing the right to use the asset (in context of functionality of executing module configured to execute the user-right issuing function) (claim 3) (paragraph [0025] describes the concept of implementation of transmitting the use-right issuing request to at least one of the at least one owner account and a preset attorney account, to request approval of issuing the right to use the asset. The paragraph describes this at a conceptual level as one of ordinary skill would appreciate that an account is a non-functional descriptive material).
Claim 6 and 8 are corresponding method claim of claims 1 and 3 respectively. In other word, claim 6 is a computer-implemented. As such, since the Specification does not disclose algorithm for the function(s) as identified above, claims 6 and 8 are also rejected.
The dependent claims are rejected as they depend on claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation an initialization module configured to pre-deploy an asset smart contract of an asset in a blockchain network in initial (claim 1); issuing module performs the use-right issuing function to generate at least one non-fungible use-right token based on the ownership token and permit to set a use-right transfer condition of the at least one use-right token, and request the owner to approve the use-right transfer condition (claim 1); the transaction module permits the asset smart contract to receive digital currency as proceeds, and transfer the use-right token from the asset smart contract to a buyer account, and set the user information to the buyer account (claim 1); a profit sharing module connected to the transaction module and configured to transmit the digital currency, which are equivalent to all of the at least one profit-sharing amount, to the at least one owner account, respectively  (claim 1); and [executing module] transmitting the use-right issuing request to at least one of the at least one owner account and a preset attorney account, to request approval of issuing the right to use the asset (in context of functionality of executing module configured to execute the user-right issuing function) (claim 3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The modules are defined as computer component(s). The Specification however lack algorithm as to how the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In further reference to claim 1, the claim recites “the transaction module permits the asset smart contract to receive digital currency as proceeds, and transfer the use-right token from the asset smart contract to a buyer account, and set the user information to the buyer account”. Here, the scope of the claim is unclear, specifically it is clear that “permits” is a function of the transaction module and to receive digital currency as proceeds is the function of the asset smart contract. The claim due to its claim construction, it is unclear whether the “transfer” and “set” are function(s) of the transaction module or asset smart contract or combination.
As per claim 6, the term “the approval of setting the use-right transfer condition” lack antecedent basis. Here, the claim is unclear as the claim recites “… to approve the user-right transfer condition” previously, but the claim does not recite “approval of setting the use-right transfer condition”.
The dependent claims are rejected as they on claim(s) above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Tokenization: Open Asset Protocol on Blockchain" discloses asset tokenization in blockchain;
US Patent Publication No. 20210390161: A system and method relating to a content contract system that distributes a right to content data. The publication discloses a distributed ledger including a transaction that is set with a smart contract to distribute the right. The publication discloses token issuance that issues rights in a form of Non-fungible token that includes token identifier, specific right(s), ownership information, and profit-sharing ratio that is used to control the usage and perform profit sharing;
US Patent No. 11276059: A system and method for autonomous sustenance of digital assets utilizing one or more smart contracts that provides terms for executing a provision of a digital asset to a user on a permanent or duration basis and ensuring that the digital rights holders are paid for access to the digital assets. The smart contract has access to metadata that include information about stakeholders of the asset and manages the distribution of revenue from the earnings of the digital asset to the stakeholders or publishers. The smart contracts further manage the transactions, submitting transactions to a transaction ledger;
US Patent Publication No. 20210097602: A system and method for transaction asset (i.e., data) on a network. The publication discloses token that is used as a mechanism for a transactional economy allowing data generators and data consumers to buy and sell data through application that utilizes blockchain technology without traditional overhead. The tokens can be exchanged to access collections, streams, or partial streams of data generated from data generators. Each stream can also have one or more owners who share in the revenue collected when their corresponding share is licensed or accessed.
The publication also discloses ownership of data and licensing to use the data. The ownership of the data asset remains with the original owner and future transactions of that same data can continue to be paid to the owner. Due to the nature of the blockchain network, these transactions and rights can be made completely transparent and immutable. The publication utilizes Ethereum for distribute application and record transactions on the blockchain;
US Patent Publication No. 20200120023: A system and method of smart contract that is implemented to request approval from content owner, to credit account of the licensee, and to compute and credit additional royalty payments;
US Patent Publication No. 20190370919: Systems, methods, and storage media for operating an application on a distributed computing platform for managing rights and entitlements associated with the production and distribution of films are disclosed. The system may store tokenization information for a set of fungible crypto tokens on a distributed ledger, generate a set of smart contracts comprising computer instructions, and store the smart contracts on the one or more computer nodes associated with the distributed computing platform. The computing platform may execute one of the smart contracts to validate and process a request for token transfer to a digital wallet and update the distributed ledger. The computing platform may execute one of the smart contracts to determine proceeds of the films and allocate a portion of the proceeds to the tokens associated with the film. The processor(s) may be configured to, in response to determining proceeds of the films, execute a smart contract to allocate a pro rata portion of the proceeds to the tokens associated with the film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685